co tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c dec oe t ge rr uh uniform issue list legend decedent a bank b bank c firm d ‘individual e amountf _amount g amount h datem trust k state amount j amount l amount m date q date r date n date p - gyuu le oy roy page date s date t date u datev date w date x date y ira x ira y account t plan y statute z dear this is in response to your request dated date for a private_letter_ruling submitted by your authorized representative concerning the proper treatment of a distribution from decedent a’s individual_retirement_account ira ira x under sec_408 of the internal_revenue_code the code and the proper treatment of decedent a’s interest in plan y correspondence dated date and date supplemented the request and died on date p your authorized representative has submitted the following facts and representations in support of your ruling_request decedent a was born on date m prior to attaining age your date of birth is date n you were married to decedent a at the time of his death decedent a died testate at the time of his death decedent a maintained ira x with bank b the beneficiary designation on file with bank b listed trust k as the beneficiary of ira x as of the date of the death of decedent a the value of ira x was amount f balance of his interest under plan y a plan which is represented to be qualified under sec_401 of the code with respect to decedent a’s interest in plan y it has been represented on your behalf that trust k is the named beneficiary of said interest decedent a’s estate also include amount j which was the while a resident of state page ogg bae em x o phe vu rr f on date q decedent a entered into an agreement which amended and restated an agreement dated date r which established trust k trust k became irrevocable pursuant to section dollar_figure of trust k became the sole trustee of trust k pursuant to sec_3 a upon decedent a’s death at decedent a’s death you section dollar_figure of trust k provides that the property in trust k remaining after the payment of debts administration_expenses and taxes and after the disposition of any specifically identified property is to be divided into two separate shares identified as the marital share’ and the bypass share’ sections and dollar_figure of trust k provide in tandem that allocations to the marital trusts should be made prior to allocations to the bypass trusts you acting in your capacity as the sole trustee have the authority pursuant to section dollar_figure of trust k to allocate property between the marital share and the bypass share in any way that you deem appropriate subject_to the requirement that such allocation of assets be representative of the appreciation or depreciation in the value of the assets being allocated section dollar_figure of trust k provides that if there is no federal estate_tax in effect at the time of my death and sec_1022 of the internal_revenue_code is in effect my trustee shall select assets to satisfy the bequests to the bypass share and the marital share having the lowest fair_market_value necessary to utilize the basis increase allowed under sec_1022 and c of the internal_revenue_code however authorize my trustee other than an interested trustee to depart from this direction if such trustee determines that there is good reason to do so whether to depart from this direction such factors as the fact that an asset may be more likely to be sold in the near future than another asset and protection of certain assets for future generations a trustee acting in good_faith shall not be liable to any beneficiary for exercising or failing to exercise its discretion in making allocations under this section in deciding if the federal estate_tax is in effect at my death my trustee shall have complete authority and discretion to satisfy the fractional gift in cash or in_kind to the or partly in cash and partly in_kind or in undivided interests in property extent that there are insufficient assets qualifying for the marital_deduction to fully fund the marital share the amount of the funding to the marital share shall be reduced accordingly and acknowledge that the amount of funding may be affected by actions of my trustee and my personal representative in making certain tax elections the fractional share so determined shall be fixed and shall not vary wtith changes in the value of the trust property subsequent to the valuation_date used for federal estate_tax purposes not intended to be a gift of a specified dollar amount or pecuniary in nature the fractions shall be applied to the assets of the trust at their actual value on the effective date or dates of allocation so that the actual value of the fractional share of the trust property resulting from the application of such fraction will reflect fluctuations in the value of the trust property however since the fractional share is i a o page allocations of assets by my trustee shall be limited as set forth below a ineligible assets my trustee shall not allocate property or the proceeds of any property to the marital share that does not qualify for the federal estate_tax_marital_deduction b tax consequences of certain allocations request that my trustee always consider the tax consequences of allocation or distributing to the marital share any policy of insurance that insures the life of my wife property subject_to the foreign death credit property on which a tax_credit is available or property that is income_in_respect_of_a_decedent under the internal_revenue_code c surviving spouse’s interest in community_property any interest my wife has in community_property that is or becomes trust property at my death even though not included in my gross_estate for federal estate_tax purposes and not included in the computation for the fractional share shall be allocated to the marital share my wife shall have the absolute and unrestricted right to withdraw all of the net_income and trust principal consisting of her community_property with respect to your ability as trustee of trust k to allocate the ira x subsequently ira y amounts and decedent a’s plan y interest between and among the various shares created under the provisions of trust k your authorized representative has represented that section dollar_figure of trust k requires trust k be administered in accordance with the laws of state i additionally your authorized representative has represented and has presented evidence supporting his representations that provisions of statute z of state required the trust k trustee to consider the best interests of the trust k beneficiaries prior to said allocation satisfaction of this requirement required the trustee’s action to avoid the accelerated payment of income taxes in this regard section dollar_figure of trust k requires the trustee s thereof to exercise her their administrative and investment powers in the best interests of the beneficiaries thus your representative asserts that in order to comply with this requirement you as trustee had to allocate the ira x y assets to the trust k marital share and also had to allocate decedent a’s interest in plan y to the trust k marital share section dollar_figure of trust k provides that the marital share is further divided into an exempt marital share and a nonexempt marital share applying a fractional pick-and-choose formula as directed by section dollar_figure and section you in your capacity as the sole trustee are granted authority to allocate assets between the exempt marital share and the nonexempt marital share in any way that you deem appropriate subject_to the requirement that such allocation of assets be representative of the appreciation or depreciation in the value of the both the exempt marital trust and the nonexempt marital trust assets being allocated designate you as the sole beneficiary during your lifetime and the provisions of each are page shovatlrd bot ae as designed to qualify for the marital_deduction in calculating decedent a’s taxable_estate for federal tax purposes with respect to the nonexempt marital trust section dollar_figure of trust k provides that the trustee of trust k shall distribute to you decedent a’s surviving_spouse the entire net_income of said nonexempt marital trust at least annually section dollar_figure of trust k provides that the trustee of trust k shall pay as much principal of the nonexempt marital trust to the surviving_spouse of decedent a as the trustee determines is advisable for any purpose during her lifetime pursuant to sections and of trust k the children of decedent a are the beneficiaries of assets allocated to the subtrusts created under the bypass share of trust k sections dollar_figure c and d of trust k provide that you as trustee must withdraw the greater of i the amount of income earned by the exempt marital trust and the nonexempt marital trust or ii the required_minimum_distribution under sec_401 of the code also _ these sections provide that you as trustee may withdraw such additional_amount as the trustee deems advisable all amounts so withdrawn net of expenses shall be immediately distributed to my wife as of the date of decedent a’s death the unified_credit was fully available for the purposes of determining the federal estate_tax liability arising by reason of his death as of the date of death of decedent a the generation skipping transfer exemption was fully available for purposes of determining the federal estate_tax liability arising by reason of his death acting in your capacity as the sole trustee and exercising your discretion as trustee to allocate specific assets entirely to one sub-share of the marital share to the exclusion of the other sub-share you have elected to allocate the entire balance of decedent a’s ira x amount f to the nonexempt marital share balance of plan y amount j to the nonexempt trust of the marital share as a result of such allocations ira x funds represent approximately percent of the marital share and plan y funds represent approximately percent of the marital share also you have elected to allocate the entire by letter dated date s bank b transmitted to you the forms to allow you to transfer the assets held in ira x to a_trust account you then sought legal and financial advice from firm d you and your daughter met with firm d on date t to discuss the administration of decedent a’s estate and to review the correspondence from bank b based on your discussions with firm d it was your expectation that the forms would be completed in a manner that would preserve the continued qualification of ira x under sec_408 of the code with that understanding you completed the forms which were then sent to bank s in firm d your account was assigned to individual e an attorney inexperienced in estate_planning which involves qualified arrangements and spousal rights with respect thereto as a result of instructions from individual e bank b treated the forms sent to you on or about date s as constituting your instructions to withdraw the entire balance from ira x and transfer amount m approximately to an account not complying with sec_408 of the code and processed them accordingly page wm oe v1 eo in this regard on or about date u bank b transferred by means of a trustee-to- trustee transfer an amount approximating amount m from ira x to ira y another ira maintained with bank b created in the name of decedent a deceased fbo trust k three days later on or about date v the amounts standing in ira y were transferred to account t a non-ira account maintained with bank b for the benefit of trust k on date w you withdrew amount g from account t funds for your support leaving amount h approximately in account t no other part of the assets remaining in ira x and subsequently transferred first to ira y and then to account t approximating amount h has been used in order to provide necessary on or about date x pursuant to your instructions bank b prepared the documentation to accomplish an electronic transfer of the funds standing in account t to an account benefiting trust k with bank c on or about date y the money was transferred to a non-ira account with bank c in you received a 1099-r distributions from pensions annuities retirement or profit-sharing_plans ira insurance contracts etc from bank b which reported amount l as taxable_income you met with your accountant and learned for the first time that bank b interpreted the instructions from firm d as a request to take a lump sum distribution from ira x using ira y as an interim ira and transfer it to a non-ira account account t instead of transferring it to another ira with respect to decedent a’s interest in plan y as noted above it has been represented on your behalf that trust k is the named beneficiary of said interest represented that since the date of decedent a’s death no distributions have been made from his plan y account it has also been based on the above facts and representations you through your authorized representative request the following rulings that you as the surviving_spouse will be treated as having been eligible to receive the entire distribution from decedent a’s ira x retitled ira y on an interim basis maintained at bank b as a result of your interest in trust k with the result that you were eligible to roll over funds distributed from ira x temporarily transferred to ira y into an ira maintained in your name that the internal_revenue_service waive the day rollover requirement with respect to the distribution of an amount not to exceed amount h from ira y thus permitting said amount h or any portion thereof to be contributed to an ira set up and maintained in your name because the failure to waive such requirement would be against equity or good conscience that you as the surviving_spouse will be treated as being eligible to receive the entire distribution from decedent a’s interest in plan y as a result of your interest in trust k with the result that you are eligible to roll over a single sum distribution of the full amount standing in decedent a’s account in plan y into an ira maintained in your name and page co with respect to your first and second ruling requests sec_402 of the code states that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and such distribution is subsequently transferred to an eligible_retirement_plan then such distribution shall not be inciudable in gross_income for the taxable_year in which paid sec_402 of the code states that in the case of any eligible_rollover_distribution the maximum amount transferred to which the preceding sentence refers shall not exceed the portion of such distribution which is includible in gross_income this limitation does not apply to amounts transferred to an ira described in code sec_408 sec_402 of the code defines the term eligible_rollover_distribution as any distribution to an employee of all or any portion of the balance_to_the_credit of the employee in a qualified_trust except for certain exceptions none of which are applicable hereto sec_402 of the code in pertinent part defines eligible_retirement_plan as i an individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 other than an endowment_contract iii a sec_401 qualified_retirement_plan and iv an annuity plan described in code sec_403 sec_402 of the code provides generally that the exclusion from income shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed sec_402 of the code states that a transfer to an eligible_retirement_plan described in i or ii of subparagraph b resulting in any portion of a distribution being excluded from gross_income under paragraph shall be treated as a rollover_contribution described in code sec_408 sec_402 of the code provides generally that if a distribution attributable to an employee is paid to the spouse of the employee after the employee's death sec_402 will apply to such distribution in the same manner as if the spouse were the employee sec_1_402_c_-2 of the income_tax regulations question and answer provides generally that if a distribution attributable to an employee is paid to the employee's surviving_spouse sec_402 applies to the distribution in the same manner as if the spouse were the employee sec_408 of the code provides that except as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code provides that sec_408 does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 and d b sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if page ad0707159 i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides generally that code sub sec_408 does not apply to a distribution received from an ira if at any time during the 1-year period ending on the date of receipt the receiving individual received any other amount described in said code subsection which was not includible in his gross_income because of the application of said subsection sec_408 of the code provides in pertinent part that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution sec_408 of the code provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual thus pursuant to sec_408 a surviving_spouse who acquires ira proceeds from and by reason of the death of her husband may elect to treat those ira proceeds as her own and roll them over into her own ira sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do - not apply to any amount required to be distributed under sec_408 on date final income_tax regulations regulations were published in the federal_register with respect to sec_401 and sec_408 of the code see also 2002_19_irb_852 date answer provides that a surviving_spouse of an jra owner may elect to treat the spouse's entire_interest as a beneficiary in an individual's ira as the spouse's own ira in order to make this election the spouse must be the sole beneficiary of the ira and have an unlimited right to withdraw amounts from the ira if a_trust is named as beneficiary of the ira this requirement is not satisfied even if the spouse is the sole beneficiary of the trust sec_1_408-8 of the regulations question and the preamble to the final regulations provides in relevant part that a surviving_spouse who actually receives a distribution from an ira is permitted to roll that distribution over into his her own ira even if the spouse is not the sole beneficiary of the deceased's ira as long as the rollover is accomplished within the requisite day period a rollover may be accomplished even if ira assets pass through either a_trust and or an estate page generally if either a decedent's qualified_plan or ira proceeds pass through a third party eg a_trust and then are distributed to the decedent's surviving_spouse said spouse will be treated as acquiring them from the third party and not from the decedent thus generally said surviving_spouse will not be eligible to roll over either the qualified_plan or the ira proceeds into his her ira however in the present case the provisions of trust k in conjunction with statute z of state either required or require that you as trustee allocate both ira x temporarily ira y and decedent a’s interest in plan y to the marital share created under the terms of trust k the provisions of trust k then either gave or give you the sole trustee of trust k wide authority to and complete discretion in allocating trust k assets to the various sub-shares created under the terms of trust k’s marital share using this discretion you either have determined or are determined to allocate both the ira x retitled ira y funds and decedent a’s interest in plan y to the nonexempt marital share created under the provisions of trust k once so allocated you as trustee either had or have the sole and complete authority to pay any or all nonexempt marital trust principal to yourself as decedent a’s surviving_spouse for any reason whatever consistent with such grant of authority you as trustee of trust k intend to request a distribution of decedent a’s plan y balance and then pay yourself as primary beneficiary the full amount distributed from plan y upon receipt you as beneficiary intend to accomplish a timely rollover of the plan y distribution into an ira that will be set up in your name under this set of circumstances all action taken by you with respect to both the plan y distribution and the subsequent rollover into an ira will be in accordance with the terms of trust k additionally with respect to decedent a’s ira x you had the sole and complete authority to pay yourself the full amount standing in ira x temporarily retitled ira y after allocating said ira x to the nonexempt marital trust created under the provisions of trust k thus no third party had any authority to preclude your receiving decedent a's ira x therefore under the facts of this ruling_request stated above it is appropriate to treat you as the payee and beneficiary of ira x for purposes of sec_408 and sec_408 of the code and as the thus with respect to your first and second ruling requests we conclude as follows that you as the surviving_spouse will be treated as having been eligible to receive the entire distribution from decedent a’s ira x retitled ira y on an interim basis maintained at bank b because of your interest in trust k with the result that you were eligible to roll over funds distributed from ira x temporarily transferred to ira y into an ira maintained in your name and that you as the surviving_spouse of decedent a will be treated as being eligible to receive the entire distribution from decedent a’s interest in plan y as a result of your interest in trust k with the result that you are eligible to roll over a single sum distribution of the full amount standing in decedent a’s account in plan y into an ira maintained in your name page sg07u7159 fe with respect to your third ruling_request sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted on your behalf indicate that your legal advisor did not take the steps to insure that the amounts remaining in ira x retitled ira y were placed into another ira account instead the documentation which you completed upon his advice resulted in the ira x amounts eventually being transferred to account t a non-ira account to roll over the funds from ira x into another ira said transfer to account t was contrary to your instructions therefore pursuant to sec_408 of the code the service hereby waives the day rollover requirement with respect to the distribution of an amount not to exceed amount h from ira x retitled ira y you are granted a period not to exceed days as measured from the date of this letter_ruling to contribute an amount not to exceed amount h into an ira or iras set up and maintained in your name provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution the contribution of said amount h or any lesser amount into another ira or iras set up and maintained in your name will be considered a rollover_contribution within the meaning of sec_408 of the code in this regard we note that under the provisions of either of the sub-shares found in this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code made applicable to iras pursuant to code sec_408 if any trust k’s marital share you were the sole individual whose life expectancy had to be considered for purposes of determining who was is the designated_beneficiary of both ira x ira y and decedent a’s interest in plan y this ruling is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited by others as precedent this ruling letter assumes that ira x retitled ira y either is or was qualified under sec_408 of the code at all times relevant thereto it also assumes that the rollover ira into which you will roll over part or all of the ira x distribution not to exceed amount h and the plan y distribution referenced above will also meet the requirements of sec_408 at all times relevant thereto finally it assumes that plan y is qualified within the meaning of code sec_401 as represented sec_6110 of the code provides that it may not be used or cited by others as precedent page ig a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office if you have any questions please call id - at - not a toll free number sincerely yours rances v - fo employee_plans technical group enclosures notice of intention to disclose deleted copy of ruling cc
